Citation Nr: 1723456	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-54 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 40 percent for degenerative changes at L5/S1, status post arthrodesis.

4.  Entitlement to a schedular rating in excess of 50 percent for migraine headaches.

5.  Entitlement to an extraschedular rating for migraine headaches.

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim for service connection     for PTSD, continued the ratings assigned for migraine headaches and degenerative changes at L5/S1, status post arthrodesis, granted service connection for left lower extremity radiculopathy, and denied the claim for a TDIU.

The Board notes that service connection for PTSD was originally denied in a    June 2011 rating decision.  Notice was sent to the Veteran on June 13, 2011. On October 6, 2011, a private medical record was submitted by the Veteran.  In the March 2012 rating decision, the RO informed the Veteran that while new, the private medical record was not material.  The Board disagrees with the RO's determination.  38 C.F.R. § 3.156(b) stipulates that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

The Board further notes that claims for service connection for a nervous condition on a direct basis, anxiety as secondary to the Veteran's service-connected back and headache disorders, and a mental illness secondary to the Veteran's service-connected back disorder, have previously been adjudicated by the RO in rating decisions dated October 1979, August 1985, and July 2010.  In June 2012, the Veteran indicated that he had filed a claim for service connection for anxiety         and depression on April 29, 2012.  Although this claim is not of record, the RO acknowledged receipt of the June 2012 claim in an October 2012 notice letter.  The RO subsequently restyled the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  See October 2016 statement of the case (SOC).  Although the disability was recharacterized as such, the RO only addressed entitlement to service connection for PTSD in the SOC.  Moreover, as the other psychiatric disorders have previously been denied, an adjudication of whether new and material evidence has been received to reopen those claims is needed.  As the RO has not adjudicated such claims in the first instance in any rating decision since the June 2012 claim, such matters are not before the Board.  While the Board recognizes the Court's decision in Clemons Shinseki, 23 Vet. App. 1 (2009), the facts of this case differ in that the psychiatric disorders other than PTSD have been previously adjudicated and denied, and the Veteran has been diagnosed with PTSD, the specific condition claimed.  Accordingly, the Board will only address the claim for service connection for PTSD, and the request to reopen the claims for service connection for anxiety and depression are REFFERED to the AOJ for appropriate action.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed.Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; rather, the two claims must be considered independently).

The Veteran submitted additional evidence directly to the Board in December 2016, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PTSD; entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy; entitlement to a rating in excess of 40 percent for degenerative changes at L5/S1, status post arthrodesis; entitlement to an extraschedular rating for headaches; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has been in receipt of the maximum rating provided under Diagnostic Code 8100 for migraine headaches throughout the claim period.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify concerning the claim for entitlement to a rating in excess of 50 percent for migraine headaches was satisfied by a letter in October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, to include records from the Social Security Administration, and VA examination reports.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review of the claim for entitlement to a rating in excess of 50 percent for migraine headaches may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was originally granted for headaches in an April 1979 rating decision.  An April 2011 rating decision assigned a 50 percent rating effective December 18, 2007.  

The Veteran filed a formal claim for entitlement to a TDIU that was received in October 2011; he indicated that severe headaches prevented him from securing or following any substantially gainful occupation.  The RO treated this as a claim for increased rating for migraine headaches.  

Diagnostic Code 8100 provides the criteria for migraine headaches.  A maximum rating of 50 percent is provided for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Veteran underwent a VA miscellaneous neurological disorders examination in February 2011, at which time his claims folder and medical records were reviewed.  He reported that his migraine headaches had not gotten any better.  He was no longer taking Botox but was unsure why it was stopped.  He denied any visits to    the emergency room due to migraines in the past 12 months.  The Veteran reported that he had three migraines per day.  There was no history of neurologic related hospitalization or surgery.  The examiner reported that when the Veteran has a severe headache, this would cause severe functional limitations with employment related to the pain, but would not prevent the Veteran's ability to work in some type of occupational environment since the pain was not constant and the duration of the pain was relieved with rest and treatment.  

The Veteran underwent a VA headaches and spine Disability Benefits Questionnaire (DBQ) examination in February 2012.  He reported his migraine headaches occurred daily but that he was not taking medication.  Pain was described as pulsating or throbbing head pain and pain on both sides of the head.  Non-headache symptoms associated with the headaches included sensitivity to light.  Headaches occurred three times per day lasting one to two hours.  The examiner checked off the box indicating that the Veteran's spine condition impacted his ability to work, describing limits in the Veteran's ability to focus and concentrate during attacks.  

The evidence of record does not support the assignment of a rating in excess of      50 percent for migraine headaches at any time during the appellate period.  The currently assigned 50 percent rating, which has been in effect since December 18, 2007, is the maximum rating allowed under Diagnostic Code 8100.  As such, the assignment of a schedular rating in excess of 50 percent is impossible under these diagnostic criteria, and the claim for a schedular rating in excess of 50 percent must be denied.

ORDER

A schedular rating in excess of 50 percent for migraine headaches is denied.  


REMAND

The Veteran filed a formal claim for entitlement to a TDIU in October 2011, which listed the nonservice-connected PTSD as one of the disabilities that prevented him from securing or following any substantially gainful occupation.  The RO thereafter sent a notice letter that addressed the claims for entitlement to a TDIU and claims for increased ratings involving the back and migraine headaches, but this notice did not address service connection for PTSD.  This must be rectified on remand.  

It appears that some of the Veteran's VA mental health treatment records are outstanding.  On remand, efforts should be made to obtain his complete record of mental health treatment from the Lakeland Community Based Outpatient Clinic   and Tampa VA Medical Center dated from November 6, 1996 to the present.  

The Veteran's VA treatment records (comprising more than just mental health treatment) were last obtained in April 2012.  Updated treatment records should be obtained on remand.  

The Veteran was an employee of the United States Postal Service until 2008.  He indicated that he left the job due to disability and expected to receive disability retirement benefits.  The Board finds that obtaining his medical and personnel record associated with his disability retirement would be helpful in this case.  

The Veteran's left lower extremity radiculopathy and degenerative changes at L5/S1, status post arthrodesis, were last examined in 2012.  However, the Veteran refused to attend VA examinations scheduled in conjunction with these claims in 2014.  It was noted that he refused to attend examinations at that location.  The Board notes the Veteran has previously reported for examinations at the Tampa   VA Medical Center (VAMC), and that his address is not shown to have changed.  Accordingly, unless the Veteran indicates he desires a new examination and is willing to report to the examination at the VAMC, no action will be taken to reschedule the examinations.

The Board notes that development being conducted for the TDIU could impact the issue of entitlement to an extraschedular evaluation for headaches.  Accordingly, that issue is being remanded as well. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide VCAA notice to the Veteran concerning establishing service connection for PTSD.  

2.  Obtain the Veteran's complete record of mental health treatment from the Lakeland Community Based Outpatient Clinic and Tampa VA Medical Center dated from November 6, 1996 to the present.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If any of the requested records are unavailable, the Veteran should be notified of such and a determination as to whether further efforts to obtain the records would be futile should be made.

3.  Obtain the Veteran's VA treatment records, dated since April 26, 2012.  

4.  With the Veteran's assistance as needed, request all records associated with his disability retirement from    the United States Postal Service.  If requested records cannot be obtained, the Veteran should be notified of such.

5.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the remaining claims on appeal.  If the benefits sought on appeal remain denied, the Veteran     and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


